EX‑35.37 (logo) WELLS FARGO Commercial Mortgage Servicing D1050-084, 8th Floor 401 South Tryon St. Charlotte, NC 28202 1-800-326-1334 ANNUAL STATEMENT OF COMPLIANCE Reference is hereby made to that certain Pooling and Servicing Agreement dated as of May 1, 2016, by and among CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC., as Depositor, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer, LNR PARTNERS, LLC, as Special Servicer, PARK BRIDGE LENDER SERVICES, LLC, as Operating Advisor and Asset Representations Reviewer, CITIBANK N.A., as Certificate Administrator, and DEUTSCHE BANK TRUST COMPANY AMERICAS as Trustee, with respect to Commercial Mortgage Pass-Through Certificates, Series 2016-C1 (the "Agreement").
